Citation Nr: 1744324	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-36 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran testified before a Veterans Law Judge (VLJ) in a video conference hearing.  The VLJ who conducted the hearing is no longer employed by the Board.  

In August 2015, the Veteran testified before the undersigned VLJ in a video conference hearing. 

This matter was previously before the Board in May 2016 when it was remanded for additional development.  In July 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in September 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, major depressive disorder is secondary to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; El-Amin v. Shinseki, 26 Vet. App. 136 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a psychiatric disorder secondary to service-connected disabilities, as a residual of contaminated water at Camp Lejeune, North Carolina, or otherwise directly related to his active service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
The post-service evidence of record shows that as early as 1982, the Veteran was receiving treatment for depression and anxiety, and had complaints of nightmares and isolating himself from others, as well as having expressed suicidal ideation.  See, e.g., August 1982, September 1982 VA treatment records.  At least as early as October 2003, VA treatment records show the Veteran was prescribed medication for depression.  In addition, the evidence shows a diagnosis of recurrent major depressive disorder.  See, e.g., May 2011 VA treatment record; see also November 2014 VA treatment record (noting the Veteran's complaint of increased depressive symptoms in past month due to chronic pain).  

The Veteran was afforded VA examinations in November 2015 and June 2016.  The November 2015 VA examination diagnosed the Veteran with an unspecified mental disorder.  The November 2015 VA examination had multiple inadequacies, including that the examiner diagnosed an unspecified mental disorder despite post-service treatment records reflecting complaints of and diagnoses of psychiatric disorders.  In addition, the examiner opined that the Veteran's diagnosis was not caused by or aggravated by his service-connected disabilities, but the rationale for the opinion was based on the lack of a sense of loss or limitations caused by his service-connected disabilities.  Accordingly, the Board remanded the matter of entitlement to service connection for a psychiatric disorder for another examination.  Such was provided to the Veteran in June 2016.  The June 2016 VA examination diagnosed the Veteran with other specified personality disorder.  Notably, the June 2016 examination referenced and cited the November 2015 VA examination in support of the opinions provided therein.  Inasmuch as the Board had already found the November 2015 VA examination to be inadequate, any reliance on such examination by the June 2016 VA examiner was in error.  

In July 2017, the Board requested a VHA opinion.  In the September 2017 response, the medical expert opined that there were multiple reasons for the development of major depressive disorder, which include but are not limited to multiple medical conditions, including back pain and neurological problems.  It was further indicated that pain, and specifically low back pain, can cause or worsen mental health problems.  While the medical expert opined that it was less likely than not that the service-connected condition solely has caused him to develop depression, the chart indicates that his back pain has changed his abilities to function, participate in all aspects of life, and subsequently altered his mood.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports that the Veteran's major depressive disorder is secondary to his service-connected disabilities, and particularly his service-connected low back pain.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The Board finds that the September 2017 medical expert opinion, as a whole, supports a finding that the Veteran's major depressive disorder was caused by his service-connected disabilities.  Hence, entitlement to service connection for major depressive disorder as secondary to service-connected disabilities is warranted.  Inasmuch as this decision is granting service connection for major depressive disorder on a secondary theory of entitlement, there is no need for the Board to consider any alternative theories of entitlement, such as being directly related to service or as a residual of contaminated water at Camp Lejeune, North Carolina.  


ORDER

Service connection for major depressive disorder is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


